Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/813,996 (reference application). Although the claims at issue are not identical, they they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 15/924,633 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of copending Application No. 15/924,957 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially overlapping subject matter with the same limitations claimed in differing orders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (Chemically-modified graphene sheets as an active layer for ecofriendly metal electroplating on plastic substrate) Thin solid films 521 (2012) 270-274 in view of  
 Lin (US 2016/0026846) in view of Lin (Lin 2) (US 2016/0079001) further in view of Chen (US 2012/0012796) and Bullington (US 2014/0299475)
The claims to a “bonded graphene sheets and conductive filler”. The claims do not require a particular type of bonding. The art below teaches an adhesive and the same compositions including conductive fillers. The art is considered to meet the claim limitations.    
Oh teaches forming a coating on a plastic substrate by coating it with graphene and using it for electroplating such as a Ni layer (see abstract) per claims 23, 32. 
The graphene can be single layers or few or multiple layer graphene. 
The polymer can be a (PET) polymer (see abstract), which is a polyethylene per claim 20-21. This is considered a combination of polyethylene as claimed.
The graphene can be a graphene oxide (See abstract). The graphene oxide can be reduced to improve conductivity therefore rendering obvious the claimed levels of non-carbon materials or oxides.  
Multiple graphene sheets are deposited onto the polymer in a dispersion per part (a) the metal is electroplated onto the graphene, per part (b). 
The graphene can be a combination of a single to a few layers of graphene rendering obvious the claimed thickness which would be expected by one of ordinary skill to overlap.  
Oh teaches that etching can be used as a treatment to adhere layers or plasma treatment (See Introduction and (4)).  
The etchant can be chromic acid (See introduction). 
The process can be a plasma etched process (See (4)). 
Oh teaches potassium permanganate and acetic acid (acid, KMno4, see experimental section).
The polymer is immersed in a metalized bath (See electroplating part 5). 
Oh does not teach conductive additives, the optional resin adhesive or some of the specific materials of the dependent claims.  
Lin (US 2016/0026846) teaches a polymer layer with a graphene layer deposited thereon which can comprise an adhesive resin including the resin claimed (See [0024, 0042] claims). Lin teaches conductive fillers can be deposited in solution with the graphene sheet layer to form a conductive layer (See [0040]). The conductive fillers can be the same claimed by applicant.
The conductive fillers can be CNTs as claimed (See Example 2, [0023, 0051]).  
Lin teaches the conductive layer is no thicker than about 10 micrometers or 100nm to 10 micrometers, within the claimed range or providing an overlapping range that would be obvious to provide (see [0015, 0040]). 
Regarding claims 3-4, Lin ‘846 teaches metal nanowire conductive fillers selected from silver (Ag), gold (Au), copper (Cu), platinum (Pt), zinc (Zn), cadmium (Cd), cobalt (Co), molybdenum (Mo), or aluminum (Al)(see [0023]. 
The conductive fillers are less than 100nm thickness (see claims). 
The polymer is the same polymers claimed by applicant (See claims). Regarding claim 5, Lin 846 teaches thiophene and pyrrole polymer composites (see [0023, 0040]) 
Regarding claim 10, Lin 846 teaches graphene functionalized with an amino group NH2, thio, or other groups (See [0040]). 
Lin ‘846 teaches the polymer layer can be a polyethylene (per applicant’s claims 21-22) and is preferably a polyimide due to its thermal and mechanical properties [0039]. It would have been obvious to provide a polyethylene, as above or polyimide   due to its superior thermal and mechanical properties per claim 21. 
Regarding claims 14-20, Lin teaches polyfunctional compounds including neopentyl glycol, epoxy or acrylate resin (see claim 10). Lin ‘846 teaches embodiments with UV cured resin (see Example 3 and table 3).
Regarding claims 16 and 17, Lin teaches the same hardening polyfunctional epoxy monomers such as “diglycerol triglycidyl ether” and “polypropylene glycol diglycidyl ether” (See claims 12).  
Regarding claim 18, the resin may also provide a curable resin as claimed (See claim 11 and above).  
Regarding claim 24, in addition to above, Lin 846 teaches nano-sized metal particles can be added (See claim 14) wherein the recited metals used in the invention 
Lin (US 2016/0079001) teaches forming a graphene layer for an electronic device comprising a graphene or graphene oxide can be functionalized (such as a carboxyl or hydroxyl group) or dopes with boron or nitrogen (See [0040, 0055]).  The graphene contains an overlapping percentage of graphene with non-carbon material or elements as claimed that would be obvious to provide dependent upon the desired electrical characteristics. 
Regarding claim 23, Lin ‘001 teaches wherein said graphene composite material contains from 0.1% to 30% by weight of a metal selected from Ag, Cu, Ni, Co, Mn, Fe, Zn, Sn, Pb, or a combination thereof, based on the total graphene composite material weight (See claim 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide metals known to be useful for forming electrode material and forming electrical devices with graphene. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide conductive filler material, or functionalized or doped graphene in order to enhance conductivity or tailor it to specific conductive devices; providing adhesives as a protective film over the graphene or to adhere the graphene to the polymer layer more effectively.  
It would further have been obvious to provide adhesives or polymer layers known to be useful in the art for forming electrical devices as above substituting known 
Regarding the adhesive to graphene ratio claimed, it would have been obvious to provide a particular ratio that optimizes the graphene layers conductivity but provides adhesion and through routine experimentation achieve the claimed ratios.  
Further, the claims to a product do not require specific steps or processes wherein the product is taught even if by a different method. 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113)
It is noted that Lin teach a graphene which would be obvious to provide in the form of a graphene conductive layer or to provide a mixture of graphene or graphene oxide to form a conductive layer. 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven
Regarding claim 16, Lin 846 teaches a curable resins and adhesives including a UV cured resin and therefore it would be obvious to provide a curing agent and to provide it at the claimed ratio in order to properly cure the substrate absent a showing of criticality or unexpected results. 
Regarding claim 25, the art teaches the same compositions including polymer substrates and therefore would be expected to have the same pore size amongst other properties absent a showing of criticality. 
Regarding claim 26, Lin teaches adhesive it would have been obvious to optimize the resin to not decrease conductivity of the graphene composite but provide adhesion of the graphene to the polymer substrate. 
Regarding claims 27-28, the art teaches the same layers and compositions and therefore would be capable of use as claimed or have the same properties of EMI shielding, wearable, or stamping  absent a showing to the contrary. Additionally, it would have been obvious to use the touch panel of Lin in a computer or lap top as claimed (see Lin 846 figures). 
Regarding claims 6 and 30, and claims to electrical potential, the art teaches the same graphene/polymer combinations with the same chemical functionalization of the graphene (See above), and therefore would be expected to have the same electrical properties, or alternatively Lin and Oh teaches adjusting the functionalization or oxide levels to adjust the conductivity or resistance and therefore it would have been obvious to provide dependent upon the desired electrical properties. 
The above art does not teach the clamed substrate.
Chen (US 2012/0012796) teaches a conductive film formed from graphene on an ABS substrate (see [0038]).   
Bullington (US 2014/0299475) teaches a composite material comprising ABS polymer metal layer and a graphene layer  (I.e. Ni/Cu - [0029-0030]). The metal can be the claimed metal and sizing of claim 29 (see above [0030]). Wherein the composite provides a lighter and stronger material (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide known material for a conductive graphene film and/or to provide a stronger lighter film. 


Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.
Lin (US 2016/0026846) teaches a polymer layer with a graphene layer deposited thereon which can comprise an adhesive resin including the resin claimed (See [0024, 0042] claims). Lin teaches conductive fillers can be deposited in solution with the graphene sheet layer to form a conductive layer (See [0040]). The conductive fillers can be the same claimed by applicant.
The conductive fillers can be CNTs as claimed (See Example 2, [0023, 0051]).  
Regarding claim 23, Lin ‘001 teaches wherein said graphene composite material contains from 0.1% to 30% by weight of a metal selected from Ag, Cu, Ni, Co, Mn, Fe, Zn, Sn, Pb, or a 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide metals known to be useful for forming electrode material and forming electrical devices with graphene. 
Bullington (US 2014/0299475) teaches a composite material comprising ABS polymer metal layer and a graphene layer  (I.e. Ni/Cu - [0029-0030]). The metal can be the claimed metal and sizing of claim 29 (see above [0030]). Wherein the composite provides a lighter and stronger material (see abstract). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide metals known to be useful for forming lighter stronger material for a similar purpose. 
Rejection maintained. 



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783